IN THE
                         TENTH COURT OF APPEALS



                                No. 10-20-00230-CR
                                No. 10-20-00231-CR

                        IN RE RYAN CARTER LEMON


                               Original Proceedings



                          MEMORANDUM OPINION

      Relator’s Petitions for Writ of Mandamus regarding two trial court proceedings

were filed on August 27, 2020. Relator requested an emergency temporary stay of all of

the proceedings in each of the matters pending in the trial court, which this Court

granted, in part, on the same date, staying the jury trials scheduled for August 31, 2020

and September 2, 2020 until further order of the Court. The Court also requested a

response from any party to the proceeding to be filed within 21 days from the date of the

Court’s order.

      On its own motion, the Court has reconsidered the emergency motion and

withdraws the order dated August 27, 2020 staying the scheduled jury trials and

requesting a response and renders the following decisions.
       Relator’s Application for Emergency Temporary Stay Pending Disposition of Writ

of Mandamus filed in each proceeding is denied.

       Relator also presented Relator’s Motion for Leave to File Petition for Writ of

Mandamus in each proceeding. A motion for leave to file a petition for writ of mandamus

is required when relief by mandamus is sought from the Court of Criminal Appeals. TEX.

R. APP. P. 72.1. However, the requirement for leave to file a petition for writ of mandamus

at the court of appeals level was eliminated in 1997. See TEX. R. APP. P. 52, Notes and

Comments. Thus, under the applicable rules, if mandamus relief is sought from an

intermediate court of appeals, such as the Tenth Court of Appeals, a motion for leave to

file the petition is unnecessary. Accordingly, each Relator's Motion for Leave to File

Petition for Writ of Mandamus is dismissed as moot. See In re Dawson, 10-19-00427-CR,

2019 Tex. App. LEXIS 10725, 2019 WL 6827566 (Tex. App.—Waco Dec. 11, 2019, orig.

proceeding).

       Further, each Petition for Writ of Mandamus filed on August 27, 2020 is denied.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motions denied
Motions dismissed as moot
Petitions denied
Opinion delivered and filed September 3, 2020
Do not publish
[OT06]


In re Lemon                                                                          Page 2